CCA 201100582. Review granted on the following issues:
I. IN A CASE INVOLVING SEXUAL MISCONDUCT COMMITTED AGAINST A MALE VICTIM, THE MILITARY JUDGE ADMITTED EXTENSIVE EVIDENCE UNDER M.R.E. 404(b) AND M.R.E. 413 THAT RELATED TO APPELLANT’S PREVIOUS ACQUITTAL FOR SEXUAL MISCONDUCT COMMITTED AGAINST TWO FEMALES, DESPITE ALIBI EVIDENCE THAT CONTRADICTED HIS INVOLVEMENT IN THE SEXUAL MISCONDUCT WITH THEM. DID THE MILITARY JUDGE ABUSE HIS DISCRETION IN ADMITTING THE PRIOR SEXUAL MISCONDUCT EVIDENCE?
II. DURING THE TRIAL COUNSEL’S CLOSING AND REBUTTAL ARGUMENT, HE EXPRESSED PERSONAL OPINIONS ON THE EVIDENCE, VOUCHED FOR THE VERACITY OF THE GOVERNMENT WITNESSES, RIDICULED THE DEFENSE’S CASE THEORY, ARGUED FACTS NOT IN EVIDENCE, AND CLAIMED THAT THE DEFENSE CROSS-EXAMINATIONS WERE DISINGENUOUS. DID HIS IMPROPER CONDUCT CONSTITUTE PROSECUTORIAL MISCONDUCT AND DID IT MATERIALLY PREJUDICE APPELLANT’S SUBSTANTIAL RIGHTS?
Briefs will be filed under Rule 25.